Citation Nr: 1507435	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include a disorder manifested by pulmonary nodules.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2014, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to service connection for a low back disorder and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a respiratory disability, to include a respiratory disability manifested by pulmonary nodules, at any time during the pendency of the claim.  

CONCLUSION OF LAW

A respiratory disability, to include a disability manifested by pulmonary nodules, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated March 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

The Board notes that the Veteran was not afforded a VA examination for a respiratory disability, to include a disability manifested by pulmonary nodules, but finds that no such examination is warranted.  As discussed in further detail below, the probative evidence does not show that this laboratory finding constitutes a disability for VA compensation purposes.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is  required to support the Board's adjudication of the claim of entitlement to service connection for a respiratory disability manifested by pulmonary nodules.  

The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Analysis
 
The Veteran is claiming entitlement to service connection for a respiratory disability, to include a disability manifested by pulmonary nodules that  resulted from pneumonia he suffered in service.  
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran testified during the hearing that he was hospitalized for a week for pneumonia during basic training.  The Veteran's service treatment records show a single instance of treatment for an upper respiratory infection.  The Veteran denied any pertinent respiratory complaints at his August 1969 separation examination, and clinical examination at that time revealed normal lungs and chest.  

In light of the foregoing a threshold question is whether the Veteran has suffered from a respiratory disability, to include a disorder manifested by pulmonary nodules at any point since he filed this claim in February 2010.  There is no competent evidence that he has.  An October 2008 note from the Veteran's private treating physician mentions that the appellant had pulmonary nodules.  There is no record that any treatment ever resulted from this finding; the Veteran testified during the hearing that he has not experienced any problems as a result of the spots on his lungs and that no doctor has ever told him that the spots cause a current respiratory disability, or that he has any current disability due to a respiratory disorder.

The Veteran has not asserted that he continues to have a respiratory disability, to include any disorder  manifested by pulmonary nodules and the competent medical evidence of record contains nothing to even suggest that he might.  The preponderance of the evidence thus reflects that the appellant has not had a respiratory disability manifested by pulmonary nodules at any time during the pendency of the claim.  Accordingly, after considering all the evidence of record, the benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. §  5107(b).  

The Veteran is advised that he may file a claim to reopen this issue if he can supply new and material evidence to indicate that he currently has a respiratory disability, to include a respiratory disability manifested by pulmonary nodules.  38 U.S.C.A. §  5108 (West 2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. §  3.156(a) (2014).  The best evidence would be clinical evidence showing that he has a respiratory disability manifested by pulmonary nodules, and that respiratory disability is related to service.


ORDER

Entitlement to service connection for a respiratory disability, to include a disorder manifested by pulmonary nodules, is denied.  


REMAND

The Veteran claims that he has developed a psychiatric disorder as a result of two incidents that allegedly occurred while he was stationed at Wiley Barracks in Neu-Ulm, Germany.  The Veteran's service treatment and personnel records show that he was stationed in Neu-Ulm from June 1968 to October 1969.  The Veteran states that he witnessed a servicemember assault another servicemember with a knife during a riot at the Enlisted Men's club and that he also witnessed a fatal helicopter crash.  The Veteran has never given a specific timeframe in which the alleged riot occurred.  For this reason, the RO issued a formal finding in December 2011 that it lacked sufficient information to attempt to corroborate the incident.  There has been no such determination with regard to the helicopter crash; during the hearing, the Veteran testified that it occurred between July and October 1969.  

In July 2014 the Veteran submitted a March 2014 private medical opinion from a counselor who said that he has been treating the appellant "on and off" since November 2010.  The counselor listed the Veteran's psychiatric diagnoses as including PTSD, major depressive disorder, and anxiety disorder with agoraphobia.  The counselor deemed the Veteran's PTSD "complex" and said that it was as likely as not directly related to his military experiences and history.  Specifically, the counselor cited the aforementioned incidents, an ongoing climate of heightened racial tension on the base, and ongoing stress from proximity to nuclear weapons.  The counselor also opined that the Veteran's symptoms lay essentially dormant until a May 2009 motor vehicle accident caused them to reemerge.  

Evidence from mental health professionals may corroborate the occurrence of in-service stressors.  The law, however, provides that VA is "not bound to accept [the claimant's] uncorroborated account" of a stressor or a "social worker's and psychiatrist's unsubstantiated . . . opinions that the alleged PTSD had its origins in appellant's [military service]."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Given the foregoing, the Board finds that further development is in order.  

The Veteran testified during the hearing that, during the 1970's, he received treatment from the following physicians for a low back disorder: Paul Anding in southern California, Milton Grassmuck near Sierra Madre, and Leslie Poland, a chiropractor in Oregon.  He also testified to treatment from the 1980's to the present but did not identify the physicians who provided that treatment.  Because the Veteran's treatment records from the aforementioned health care providers may be pertinent to the claims on appeal, the AOJ should attempt to obtain those records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall ask the Veteran to provide any releases necessary for VA to secure records of treatment he has received for his back disorder from the health care providers referenced above.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

2. The AOJ should send to the Veteran and his representative a letter requesting that he provide further information regarding the alleged riot at the Enlisted Men's club at Wiley Barracks, including the approximate date of the riot, and the names of all personnel involved.

3. Thereafter, send a request to the United States Joint Services Records Research Center or any other appropriate agency for any records or information that would verify that a fatal helicopter crash occurred at Wiley Barracks in Neu-Ulm, Germany, between July and October 1969.  

If the Veteran provides a narrower range of possible dates, the request should also include a request for any records or information that would verify that a riot in which a servicemember sustained a knife wound to the throat occurred at Enlisted Men's Club at Wiley Barracks during the period in question.   

4. Once the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorders, including PTSD.  All indicated tests must be accomplished.  The paperless claims files in Virtual VA and VBMS must be provided to the examiner and the examiner must document his or her review thereof.  

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i) What are the Veteran's current psychiatric diagnoses? 

(ii) If the Veteran is diagnosed with PTSD based on an independently verifiable inservice stressor the examiner must identify the evidence which independently verifies the claim that the supporting stressor actually occurred while the appellant served on active duty.  The examiner must consider the March 2014 private medical opinion, including the theory that ongoing racial tension could be a sufficient stressor to cause or contribute to PTSD.

(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service?  In addressing this question the role that any postservice stressor played in the Veteran developing any diagnosed current psychiatric disorder must also be addressed. 

The examiner must provide both clear conclusions and a reasoned medical explanation supporting his or her conclusion.  In rendering the opinion, the examiner should include discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the Veteran's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5. The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§  3.158, 3.655 (2014).  

6. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

7. Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


